We agree with the conclusion of the Appellate Division as to parcel 84-A. The southerly boundary of the Colonial grants to the town of Gravesend *Page 159 
was the high-water mark of the ocean. On February 2, 1898, the Feltmans owned the upland above the highwater mark of that date and by a grant from the State owned the land under water from that high-water mark south to the southerly limits of the grant (parcel 35). Upon the rehearing the Special Term must award compensation for the value not only of parcel 84-A but also of parcel 35, if any.
The order of the Appellate Division should be modified in accordance with this memorandum, and as thus modified affirmed, with costs to the owners, and the questions certified answered as follows: Question No. 1 in the negative; Questions Nos. 2 and 3 in the affirmative.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Ordered accordingly.